Case 1:16-cr-00597-CCB Document 502 Filed 11/05/18 Page 1 of 2

_ IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

United States of America *
v. , * Criminal Case No. CCB-16-0597
DENNIS PULLEY *
RAKEESK

REGULAR SENTENCING ORDER

(1) On or before 12/14/2018 (not more than 40 days from the date of this is order), the. oo

= ae

Probation Officer shall provide the initial draft of the presentence report to counsel fort the Defonda for’? aan

ae oo
—4 2 a LI-yy
review with the Defendant. If the Defendant is in pretrial detention, defense counsel thay noe provide amu
i Tin on w= rt
— “els
copy of the recommendations section of the presentence report to the Defendant in advance Of Meetigy to: “S7
2 os — “ r a
. . : mi py rae
review the presentence report, and may not leave the recommendations section of the pf€senterice r ripe pA
“A =
mo

with the Defendant once the review has taken place. The Probation Officer shall also provide the initial
draft of the presentence report to counsel for the Government.

(2) On or before 12/28/2018 (not less than 14 days from date in paragraph 1), counsel shall
submit, in writing, to the Probation Officer and opposing counsel, any objections to any material
information, sentencing classifications, advisory sentencing guideline ranges, or policy statements
contained in or omitted from the report.

(3) After receiving counsel’s objections, the Probation Officer shall conduct any necessary
further investigation and may require counsel for both parties to meet with the Probation Officer to
discuss unresolved factual and legal issues. The Probation Officer shall make any revisions to the
presentence report deemed proper, and, in the event that any objections made by counsel remain
unresolved, the Probation Officer shall prepare an addendum setting forth those objections and any
comment thereon.

(4) On or before 1/8/2019 (not less than'I1 days from date in paragraph 2), the Probation

Officer shall file the report (and any revisions and addendum thereto) through CM/ECF.

Sentencing Guidelines Order - Regular (Rev. 09/2017)
Case 1:16-cr-00597-CCB Document 502 Filed 11/05/18 Page 2 of 2

(5) If counsel for either party intends to call any witnesses at the sentencing hearing, counsel

shall submit, in writing, to the Court and opposing counsel, on or before

(not less than 14 days before sentencing), a statement containing (a)

 

the names of the witnesses, (b) a synopsis of their anticipated testimony, and (c) an estimate of the
anticipated length of the hearing.

(6) Sentencing memoranda are not required unless a party intends to request a sentence
outside the advisory guidelines range on the basis of a non-guideline factor. If submitted, they shall be
filed with the Clerk and a copy delivered to chambers on or before

(not less than 14 days before sentencing). Opposing or responding

 

memoranda are not required. If submitted, they shall be delivered to chambers on or before

(not less than 7 days before sentencing). Copies of all memoranda

 

must be sent to the Probation Officer.
(7) Sentencing shall be on A he scT at

(8) The presentence report, any revisions, and any proposed findings made by the Probation

 

Officer in the addendum to the report shall constitute the tentative findings of the Court under section
6A1.3 of the sentencing guidelines. In resolving disputed issues of fact, the Court may consider any
reliable information presented by the Probation Officer, the Defendant, or the Government, and the Court
may issue its own tentative or final findings at any time before or during the sentencing hearing.

(9) Nothing in this Order requires the disclosure of any portions of the presentence report

that are not disclosable under Federal Rules of Criminal Procedure 32.

November 5, 2018 is/ Lh (5

Date Catherine C. Blake
United States District Judge

Sentencing Guidelines Order - Regular (Rev. 09/2017)
